Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-19-00811-CV

                      Yvonne SALAZAR-HERNANDEZ and Tony Hernandez,
                                       Appellants

                                                    v.

                          CHAMPION HOMES AT MISSION DEL RIO,
                                      Appellee

                      From the County Court at Law No. 10, Bexar County, Texas
                                   Trial Court No. 2019CV07914
                            Honorable John D. Gabriel, Jr., Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: February 10, 2021

DISMISSED FOR WANT OF PROSECUTION

           A show cause order was issued notifying appellants that their brief was late and instructing

them to file the appellants’ brief or a motion for extension of time within ten days, or this appeal

would be dismissed for want of prosecution. Appellants failed to respond to our order. Therefore,

we dismiss this appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); 42.3(a), (c). Costs of

appeal are taxed against appellants.

                                                     PER CURIAM